***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  SILVER HILL HOSPITAL, INC. v. DAWN KESSLER
                  (AC 42545)
                       Alvord, Elgo and Pellegrino, Js.

                                   Syllabus

The plaintiff hospital sought to recover damages in connection with unpaid
    medical services that it provided to the defendant. The hospital billed
    Medicare for payment, which initially paid the entire balance. Subse-
    quently, Medicare rescinded coverage for a portion of the services after
    discovering that the defendant had workers’ compensation coverage for
    a portion of those medical expenses. The hospital informed the defen-
    dant of this development and asked the defendant to contact Medicare
    to resolve the coverage dispute. The defendant refused to contact Medi-
    care and did not submit payment for the remaining balance to the
    hospital. Thereafter, the matter was referred to an attorney fact finder,
    who issued his report, finding that the defendant owed a balance to the
    plaintiff and that the defendant failed to prove her special defense of
    non compos mentis. The trial court overruled the defendant’s objection
    to the fact finder’s report and rendered judgment for the plaintiff. On
    appeal, the defendant claimed, inter alia, that the fact finder’s conclu-
    sions were not based on evidence presented at trial. Held:
1. The defendant’s claim that the fact finder’s conclusions were not based
    on evidence presented at trial was unavailing, as there was adequate
    support in the record for the findings of fact reached by the fact finder;
    the record contained sufficient evidence for the fact finder to conclude
    that the plaintiff provided medical services to the defendant, that the
    defendant owed a balance for the services rendered, and that the defen-
    dant had not paid the balance and, therefore, the fact finder’s findings
    were based on evidence presented at trial and were consistent with the
    applicable rule of practice (§ 19-8).
2. The defendant’s claim that the fact finder improperly failed to consider
    her contention that the plaintiff had a duty to contact Medicare to resolve
    the coverage issue was unavailing, as the defendant’s pleadings did not
    provide a legal framework from which the fact finder could properly
    assess whether it was the plaintiff’s duty to resolve the coordination of
    benefits issues; the failure to perform a contractual or legal duty must
    be alleged as a special defense, and as there was no such special defense
    properly before the fact finder, the fact finder had no obligation to
    consider evidence not relevant to the legal issues before it.
3. The trial court properly denied the defendant’s objections to the fact
    finder’s report, as there were sufficient subordinate facts contained in
    the record for the fact finder’s recommendations, and there was no legal
    framework for the fact finder or the trial court to determine whether
    the plaintiff failed to perform a contractual or legal duty; the fact finder
    was not required to determine whether the plaintiff had a duty to dispute
    Medicare’s claim that its liability was secondary, and the trial court
    appropriately declined to do so as well.
4. This court declined to review the defendant’s claim that a certain hospital
    debt collection statute (§ 19a-673d) compelled judgment in favor of the
    defendant, as the record revealed that § 19a-673d did not appear in
    the operative pleadings; although the defendant originally pleaded a
    different statute (§ 19a-673) concerning collections by hospitals from
    uninsured patients as a special defense, that special defense was ulti-
    mately stricken, the defense was not repleaded, and it was not distinctly
    raised before the fact finder.
           Argued May 15—officially released October 13, 2020

                             Procedural History

   Action to recover damages for unpaid medical ser-
vices, and for other relief, brought to the Superior Court
in the judicial district of Stamford-Norwalk, where the
matter was referred to Joseph DaSilva, attorney fact
finder, who filed a report recommending judgment for
the plaintiff; thereafter, the court, Hon. A. William Mot-
tolese, judge trial referee, overruled the defendant’s
objection to the acceptance of the report and rendered
judgment in accordance with the fact finder’s report,
from which the defendant appealed to this court.
Affirmed.
  James T. Baldwin, for the appellant (defendant).
 Patrick M. Fahey, with whom, on the brief, was
Michael G. Chase, for the appellee (plaintiff).
                           Opinion

   ELGO, J. The defendant, Dawn Kessler, appeals from
the judgment of the trial court, rendered following a
trial before an attorney fact finder, in favor of the plain-
tiff, Silver Hill Hospital, Inc., on the plaintiff’s complaint
in the amount of $17,087.15. On appeal, the defendant
claims that (1) the fact finder’s conclusions were not
based on evidence presented at trial, (2) the fact finder
failed to consider the issue of whether the plaintiff was
responsible for resolving a coverage dispute issue with
Medicare, (3) the court improperly denied her objec-
tions to the fact finder’s report, and (4) General Statutes
§ 19a-673d operates as a statutory bar to the plaintiff’s
debt collection action. We affirm the judgment of the
trial court.
   This case concerns a dispute over payment for medi-
cal services. The record reflects, and the parties do
not dispute, that the plaintiff provided inpatient and
outpatient services to the defendant from April 22 to
June 6, 2014. The plaintiff’s charges for those services
totaled $59,291.50. The plaintiff billed Medicare,1 which
initially paid the entire sum. Medicare subsequently
informed the plaintiff that, according to its records, the
defendant had workers’ compensation coverage for a
portion of those medical expenses. On November 2,
2016, Medicare rescinded coverage for certain services
and the plaintiff thereafter returned $17,087.15 to
Medicare.
   The defendant, as well as her son and her daughter-
in-law, were informed of this development and were
asked to contact Medicare to resolve the coverage dis-
pute. The plaintiff’s witness, Shakia Whitehurst, senior
financial counselor for the plaintiff, testified at trial that
the defendant refused to contact Medicare to resolve
the coordination of benefits issue. In her testimony, the
defendant acknowledged that she had not submitted
any payment to the plaintiff.2
   On May 1, 2017, the plaintiff commenced the underly-
ing action to collect unpaid expenses for services pro-
vided to the defendant. In its complaint, the plaintiff
alleged that it furnished medical services to the defen-
dant from April 22 to June 5, 2014, and that the plaintiff
submitted bills to the defendant totaling $59,291.50. By
way of relief, the plaintiff sought the unpaid balance
of $17,087.15.
   On July 31, 2017, the defendant filed an answer in
which she admitted that the plaintiff rendered the ser-
vices in question but denied owing the unpaid balance.
In addition to her answer, the defendant asserted eight
special defenses including, inter alia, non compos men-
tis.3 Each special defense contained a single conclusory
sentence with no supporting factual allegations.
  On August 3, 2017, the plaintiff moved to strike all
of the special defenses due to the defendant’s alleged
failure to plead sufficient facts. The court subsequently
granted the motion to strike all of the defendant’s spe-
cial defenses except the non compos mentis defense.
The defendant thereafter filed a revised answer and
asserted the sole special defense of non compos mentis.
   Pursuant to Practice Book § 23-53, the matter was
referred to an attorney fact finder, Joseph DaSilva, who
presided over a one day trial on July 13, 2018. On Octo-
ber 9, 2018, the fact finder issued his report, in which
he found that (1) the defendant owed a balance of
$17,087.15 to the plaintiff and (2) the defendant failed
to prove the sole special defense of non compos mentis.
The fact finder therefore recommended that judgment
should enter in favor of the plaintiff.
   On October 25, 2018, after the fact finder had submit-
ted his report to the trial court, the defendant filed an
objection to the findings of fact, arguing, in part, that
the fact finder failed to address the issue of whether it
was the plaintiff’s responsibility to dispute the coverage
issue with Medicare and that unspecified ‘‘federal code
and regulations’’ prohibited the plaintiff from collecting
from the defendant. Because that objection injected
legal issues, which had not been raised in the pleadings
or the fact finder’s report, the court requested that the
plaintiff file a memorandum of law addressing those
issues. The court thereafter overruled the defendant’s
objection, concluding that because those issues were
not raised in the pleadings, the fact finder had appropri-
ately confined his analysis to the sole special defense
raised by the defendant. The court thus rendered judg-
ment in favor of the plaintiff, and this appeal followed.
   Before considering the specific claims raised in this
appeal, we begin by noting the applicable standard of
review. ‘‘Attorney fact finders are empowered to hear
and decide issues of fact on contract actions pending
in the Superior Court . . . . On appeal, [o]ur function
. . . is not to examine the record to see if the trier of
fact could have reached a contrary conclusion. . . .
Rather, it is the function of this court to determine
whether the decision of the trial court is clearly errone-
ous. . . . This involves a two part function: where the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision; where the factual basis
of the court’s decision is challenged we must determine
whether the facts set out in the memorandum of deci-
sion are supported by the evidence or whether, in light
of the evidence and the pleadings in the whole record,
those facts are clearly erroneous. . . . A finding of fact
is clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Walpole Woodworkers, Inc. v. Man-
ning, 126 Conn. App. 94, 98–99, 11 A.3d 165 (2011),
aff’d, 307 Conn. 582, 57 A.3d 730 (2012).
   ‘‘[B]ecause the attorney [fact finder] does not have
the powers of a court and is simply a fact finder, [a]ny
legal conclusions reached by an attorney [fact finder]
have no conclusive effect. . . . The reviewing court is
the effective arbiter of the law and the legal opinions
of [an attorney fact finder], like those of the parties,
though they may be helpful, carry no weight not justified
by their soundness as viewed by the court that renders
judgment.’’ (Internal quotation marks omitted.) Id., 99.
When the trial court reviews the findings of fact, ‘‘[the]
reviewing authority may not substitute its findings for
those of the trier of the facts.’’ Wilcox Trucking, Inc.
v. Mansour Builders, Inc., 20 Conn. App. 420, 423, 567
A.2d 1250 (1989), cert. denied, 214 Conn. 804, 573 A.2d
318 (1990). A trial court ‘‘may not retry a case or pass
judgment on the credibility of witnesses, [and] must
review the [fact finder’s] entire report to determine
whether the recommendations contained in it are sup-
ported by findings of fact in the report.’’ (Internal quota-
tion marks omitted.) LPP Mortgage, Ltd. v. Lynch, 122
Conn. App. 686, 692, 1 A.3d 157 (2010). ‘‘The trial court,
as the reviewing authority, may render whatever judg-
ment appropriately follows, as a matter of law, from
the facts found by the attorney [fact finder].’’ (Internal
quotation marks omitted.) Beucler v. Lloyd, 83 Conn.
App. 731, 735, 851 A.2d 358 (2004), appeal dismissed, 273
Conn. 475, 870 A.2d 468 (2005). With those principles
in mind, we turn to the claims presented in this appeal.
                             I
   We begin with the defendant’s claim that the fact
finder’s conclusions were not based on evidence pre-
sented at trial. The defendant contends that the fact
finder failed to make reference to the witnesses or the
exhibits submitted at trial, and that the subordinate
facts do not support the conclusions made. We disagree.
  Contrary to the contention of the defendant, there is
adequate support in the record for the findings of fact
reached by the fact finder. The law requires that we
determine whether the findings ‘‘ ‘are supported by the
evidence,’ ’’ not whether the fact finder could have
reached a contrary conclusion. Walpole Woodworkers,
Inc. v. Manning, supra, 126 Conn. App. 99. The record
before us contains sufficient evidence for the fact finder
to conclude that the plaintiff provided inpatient and
outpatient medical services to the defendant, that the
defendant owes a balance of $17,087.15 for the services
rendered, and that the defendant has not paid that bal-
ance. We, therefore, conclude that the fact finder’s find-
ings were based on evidence presented at trial and
consistent with the requirements of Practice Book
§ 19-8.
                            II
  The defendant also claims that the fact finder improp-
erly failed to consider the defendant’s belated con-
tention, which was not raised in the operative pleadings,
that the plaintiff had a duty to contact Medicare to
resolve the coverage issue. We disagree.
    ‘‘It is indisputable that the pleadings establish the
framework of any legal action.’’ Commerce Park Associ-
ates, LLC v. Robbins, 193 Conn. App. 697, 731, 220 A.3d
86 (2019), cert. denied sub nom. Robbins Eye Center,
P.C. v. Commerce Park Associates, LLC, 334 Conn. 912,
221 A.3d 447 (2020), and cert. denied sub nom. Robbins
Eye Center, P.C. v. Commerce Park Associates, LLC,
334 Conn. 912, 221 A.3d 448 (2020) . For that reason,
‘‘[t]he court is not permitted to decide issues outside of
those raised in the pleadings.’’ Yellow Page Consultants,
Inc. v. Omni Home Health Services, Inc., 59 Conn.
App. 194, 200, 756 A.2d 309 (2000). Further, ‘‘[o]nce the
pleadings have been filed, the evidence proffered must
be relevant to the issues raised therein. . . . A judg-
ment upon an issue not pleaded would not merely be
erroneous, but it would be void.’’ (Internal quotation
marks omitted.) Kelley v. Tomas, 66 Conn. App. 146,
160–61, 783 A.2d 1226 (2001).
   A party cannot ask a fact finder to find facts related
to a specific legal theory unanchored by the pleadings.
As the court aptly stated during the hearing on the
objection to the findings of fact, a fact finder does not
find facts in a vacuum. As such, the fact finder could
find facts only within the legal framework as articulated
by the pleadings. At the time the fact finder considered
the pleadings, the only special defense properly before
him was non compos mentis.4 Notwithstanding this defi-
ciency, the defendant asserts that it was nevertheless
appropriate to assert her legal theory as a general
denial, and, accordingly, the fact finder should have
considered this defense.5 The defendant’s claim that it
was the plaintiff’s responsibility to process the denial
of benefits or that the plaintiff was statutorily barred
from collecting may not, however, be subsumed under
a general denial. ‘‘The fundamental purpose of a special
defense, like other pleadings, is to apprise the court
and opposing counsel of the issues to be tried, so that
basic issues are not concealed until the trial is under-
way.’’ Bennett v. Automobile Ins. Co. of Hartford, 230
Conn. 795, 802, 646 A.2d 806 (1994). ‘‘As a general rule,
facts must be pleaded as a special defense when they
are consistent with the allegations of the complaint
but demonstrate, nonetheless, that the plaintiff has no
cause of action.’’ Id.; see also Practice Book § 10-50. ‘‘A
denial of a material fact places in dispute the existence
of that fact. Even under a denial, a party generally may
introduce affirmative evidence tending to establish a
set of facts inconsistent with the existence of the dis-
puted fact. . . . If, however, a party seeks the admis-
sion of evidence which is consistent with a prima facie
case, but nevertheless would tend to destroy the cause
of action, the ‘new matter’ must be affirmatively pleaded
as a special defense.’’ (Citations omitted.) Pawlinski
v. Allstate Ins. Co., 165 Conn. 1, 6, 327 A.2d 583 (1973).
Here, the defendant raised a theory of defense that is
not inconsistent with the plaintiff’s prima facie case
and, instead, purports to statutorily bar the plaintiff
from collecting its fees. Because that claim would theo-
retically destroy the cause of action, the defendant was
required to specially plead this defense.
   Without a properly pleaded special defense alerting
the plaintiff and the fact finder of this claim, the fact
finder had no obligation to consider evidence not rele-
vant to the legal issues before it. In the absence of a
special defense, evidence purportedly in support of the
claim that the defendant insists the fact finder should
have considered is simply irrelevant.
   In the present case, the defendant’s pleadings did not
provide a legal framework from which the fact finder
could properly assess whether it was the plaintiff’s duty
to resolve the coordination of benefits issues. The court
correctly noted that the essence of the defendant’s
defense is that the plaintiff failed to perform a contrac-
tual or legally mandated duty. A failure to perform a
contractual or legal duty must be alleged as a special
defense, and there was no such special defense properly
before the fact finder. See DuBose v. Carabetta, 161
Conn. 254, 260, 287 A.2d 357 (1971). For that reason,
the defendant’s claim fails.
                           III
  We next address the defendant’s claim that the court
improperly denied her objections to the fact finder’s
report. As we have noted, our review is limited to
whether the trial court’s legal conclusions are legally
and logically correct and whether they find support in
the facts set out in the memorandum of decision. See
Walpole Woodworkers, Inc. v. Manning, supra, 126
Conn. App. 98–99.
   A trial court reviewing the findings of a fact finder
is limited by the record presented.6 A reviewing court
may not substitute its findings for those of the fact
finder or make credibility determinations of witnesses.
See LPP Mortgage, Ltd. v. Lynch, supra, 122 Conn. App.
692; Wilcox Trucking, Inc. v. Mansour Builders, Inc.,
supra, 20 Conn. App. 423.
  In the present case, the record before the court
included only those claims asserted in the pleadings
before the fact finder. After the court thoroughly
reviewed the record to determine whether the pleadings
supported the legal claims advanced by the defendant,
the court concluded that the defendant’s objection to
the findings of fact raised a new legal issue that was
not raised by the pleadings.7 The court then asked the
plaintiff to file a memorandum of law addressing that
issue. After a hearing, the court again determined that
‘‘the fact finder did not address the issue because it
was not raised by the pleadings.’’
   In this case, there were sufficient subordinate facts
contained in the record for the fact finder’s recommen-
dations, and no legal framework for the fact finder or
the trial court to determine whether the plaintiff failed
to perform a contractual or legal duty. The fact finder
was not required to determine whether the plaintiff had
a duty to dispute Medicare’s claim that its liability was
secondary, and the trial court appropriately declined
to do so as well.8 Accordingly, the court properly denied
the defendant’s objections to the fact finder’s report.
                                    IV
   As a final matter, the defendant insists that § 19a-
673d9 compels judgment for the defendant, even at this
belated stage in the proceedings. The plaintiff responds
that because the defendant did not preserve this claim
in the proceedings at trial and now raises it for the first
time on appeal, we should decline to review it. We agree
with the plaintiff.
   ‘‘We repeatedly have held that [a] party cannot pres-
ent a case to the trial court on one theory and then
seek appellate relief on a different one . . . . [A]n
appellate court is under no obligation to consider a
claim that is not distinctly raised at the trial level. . . .
[B]ecause our review is limited to matters in the record,
we [also] will not address issues not decided by the
trial court.’’ (Citations omitted; internal quotation
marks omitted.) White v. Mazda Motor of America,
Inc., 313 Conn. 610, 619–20, 99 A.3d 1079 (2014); see
also Practice Book § 60-5 (‘‘[t]he court shall not be
bound to consider a claim unless it was distinctly raised
at the trial or arose subsequent to the trial’’). ‘‘[B]ecause
our review is limited to matters in the record, we will not
address issues not decided by the trial court.’’ (Internal
quotation marks omitted.) West Farms Mall, LLC v.
West Hartford, 279 Conn. 1, 27–28, 901 A.2d 649 (2006).
   Our review of the record reveals that § 19a-673d does
not appear anywhere in the operative pleadings.
Although the defendant originally pleaded General Stat-
utes § 19a-673—a separate statute—as a special
defense, that special defense was ultimately stricken
and the defense was not repleaded.10 Section 19a-673d
was not raised in the operative pleadings, and it is
notably absent from the defendant’s objection to the
findings of fact and was never raised before the court.
Because that issue was not distinctly raised before the
fact finder, we decline to review it on appeal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   ‘‘Medicare is the federal government’s health-insurance program for the
elderly. See Medicare Act (Title XVIII of the Social Security Act), 42 U.S.C.
§ 1395 et seq.’’ Connecticut Dept. of Social Services v. Leavitt, 428 F.3d 138,
141 (2d Cir. 2005).
   2
     There was substantial disagreement at trial regarding how, and to what
extent, the defendant was informed of the issue as well as who was responsi-
ble for calling Medicare in order to dispute coverage. Because these disputes
did not relate to any special defense properly before the fact finder, they
were irrelevant and were appropriately not resolved by the fact finder. See
part II of this opinion.
   3
     Non compos mentis is a common law contract defense of incapacity
that examines ‘‘whether at the time of [execution of the instrument the
maker] possessed understanding sufficient to comprehend the nature, extent
and consequence[s]’’ of the transaction. (Internal quotation marks omitted.)
Nichols v. Nichols, 79 Conn. 644, 657, 66 A. 161 (1907).
   4
     The defendant stressed both in her appellate brief and in her objection
to the findings of facts that she ‘‘expressly asked the fact finder to address
in his findings whether or not the plaintiff made any efforts to dispute
Medicare’s claim that its liability was secondary . . . .’’ At the same time,
the defendant repeatedly made vague references in the proceedings at trial
to ‘‘federal code and regulations’’ that allegedly barred the plaintiff from
collecting. These codes and regulations are not specified anywhere in the
defendant’s brief on appeal or in the record before us and were never
asserted in the defendant’s stricken special defenses. Moreover, we reiterate
that the defendant’s brief on appeal relies heavily on the effect of § 19a-
673d, which appears nowhere in the record, even though the defense origi-
nally stricken referenced General Statutes § 19a-673 and the authority argued
to the court were limited to allusions to ‘‘federal code and regulations.’’
   5
     In her appellate brief, the defendant states that, ‘‘[i]nsofar as these special
defenses were stricken by the court, the defendant was left to assert these
claims in the form of a general denial and present evidence at trial in support
of them.’’ The defendant has provided no legal authority for that proposition.
On the contrary, our rules of practice allow a litigant to replead to cure the
deficiencies or to seek judgment on the pleadings and to appeal the court’s
ruling. See Practice Book § 10-44; Alarm Applications Co. v. Simsbury
Volunteer Fire Co., 179 Conn. 541, 551 n.4, 427 A.2d 822 (1980) (motion to
strike granted on ground that complaint lacked essential allegation does
not preclude plaintiff from restating cause of action by supplying essential
allegation). Rather than cure the deficiencies in the legal claims asserted
by pleading facts to support them, which was the basis for the motion to
strike, the defendant elected to plead over only the non compos mentis
defense.
   6
     Our rules of practice provide the trial court with six distinct options
after reviewing the findings of facts and hearing any objections to the report
of an attorney fact finder. The trial court is permitted to ‘‘(1) render judgment
in accordance with the finding of facts; (2) reject the finding of facts and
remand the case to the fact finder who originally heard the matter for a
rehearing on all or part of the finding of facts; (3) reject the finding of facts
and remand the matter to another fact finder for rehearing; (4) reject the
finding of facts and revoke the reference; (5) remand the case to the fact
finder who originally heard the matter for a finding on an issue raised in
an objection which was not addressed in the original finding of facts; or
(6) take any other action the judicial authority may deem appropriate.’’
Practice Book § 23-58.
   7
     As the court explained to the defendant, ‘‘I looked high and low for a
special defense that—that framed that issue. . . . He has to base the facts
on some law and you didn’t provide him with any law. I looked. I searched
high and low. . . . I certainly expected you to have cited some federal U.S.
Code that requires that to be done, something like that, but there’s absolutely
nothing in the record on that.’’
   8
     The defendant also argues that ‘‘[t]he trial court’s denial of the defen-
dant’s objection to the findings of fact on the basis that these were not
properly pled is . . . contrary to the court’s ruling on the defendant’s
request to file a motion for summary judgement.’’ Shortly before the sched-
uled trial, the defendant requested permission to file a motion for summary
judgment. In denying the motion, the court stated that ‘‘[t]his is without
prejudice to the parties’ right to request time to brief any legal defenses or
issues they wish to assert as a part of the normal trial and adjudication
process.’’ Contrary to the defendant’s assertions, that remark did not consti-
tute permission to assert defenses outside of the normal judicial process.
   9
     General Statutes § 19a-673d provides in relevant part: ‘‘If, at any point
in the debt collection process, whether before or after the entry of judgment,
a hospital . . . becomes aware that a debtor from whom the hospital is
seeking payment for services rendered receives information that the debtor
is eligible for hospital bed funds, free or reduced price hospital services,
or any other program which would result in the elimination of liability for
the debt or reduction in the amount of such liability, the hospital . . . shall
promptly discontinue collection efforts and refer the collection file to the
hospital for determination of such eligibility. The collection effort shall not
resume until such determination is made.’’
   10
      In the initial statement of issues in her principal appellate brief, the
defendant also claimed that the court improperly granted the plaintiff’s
motion to strike the defendant’s special defense alleging that the plaintiff
was barred from pursuing collection pursuant to § 19a-673d. She thereafter
failed to brief that issue in any manner in the brief submitted to this court.
   For multiple reasons, that contention is improper. First, we note that the
stricken special defense did not reference § 19a-673d, but rather pleaded a
violation of § 19a-673, an entirely different statutory provision. Second, the
defendant did not preserve that claim before either the attorney fact finder
or the trial court and instead has raised the applicability of § 19a-673d for
the first time in this appeal. Third, to the extent that the defendant in her
statement of issues challenges the propriety of the court’s granting of the
motion to strike, she has offered no analysis whatsoever of that issue in
her appellate brief, rendering that claim inadequately briefed. Accordingly,
we decline to review that claim. See, e.g., Solek v. Commissioner of Correc-
tion, 107 Conn. App. 473, 480, 946 A.2d 239 (‘‘[W]e are not required to
review issues that have been improperly presented to this court through an
inadequate brief. . . . Analysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure to brief the issue
properly. . . . Where a claim is asserted in the statement of issues but
thereafter receives only cursory attention in the brief without substantive
discussion or citation of authorities, it is deemed to be abandoned.’’ (Internal
quotation marks omitted.)), cert. denied, 289 Conn. 902, 957 A.2d 873 (2008).